DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5, 7 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

35 USC § 112
The limitations of claim 20 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use the generic placeholder “means for” without reciting sufficient structure to achieve the function.  The generic placeholder is also not preceded by a structural modifier.
The claim is therefore interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  The corresponding structure appears to be described in the specification at least as follows:
means for transmitting: paras. 21, 48, 62
means for receiving: 21, 75
means for adjusting: paras. 11, 43, 49
means for outputting: 3, 24, 41, 45, 49

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al., US 2016/0306032.

1. Schwarz teaches a system, method and a transceiver of a lidar system configured to:
transmit at least two pulses for an object pixel by emitting a first pulse from the at least two pulses with less energy than other pulses of the at least two pulses [smaller calibration pulse and reflected pulse are transmitted via splitter, Figs. 1-3, 8, 9, paras. 20, 22, 23, 28, 48-50, 52, 59, 61, 108];
receive, using a photodetector configured to sense reflections of the at least two pulses, a first return pulse for the object pixel as a reflection of the first pulse [e.g. sensor 60 receives pulses, Fig. 2, 7, paras. 26, 48, 49, 59];
adjust, based on an amount of energy of the first return pulse, a bias voltage of the photodetector before receiving one or more other return pulses for the object pixel as reflections of the other pulses [calibration pulse is received and leads to adjustments before reflected pulse is received, Figs. 2, 3, 8, 9, paras. 22, 23, 27, 28, 48, 52, 64, 65, 94-96, 111-114, 116, 117]; and
output, to a processor of the lidar system, at least two return pulses including the first return pulse for the object pixel and the one or more other return pulses for the object pixel [processor receives output signals from sensor, Figs. 2, 7, 8, paras. 26, 27,58, 62, 63, 67, 114].

6. Schwarz teaches the transceiver of claim 1, wherein the transceiver is further configured to adjust the bias voltage of the photodetector by adjusting the bias voltage of the photodetector proportional to a ratio between the amount of energy of the first return pulse and a threshold value [bias is corrected iteratively based on the ratio between calibration pulse and unity gain, or other pulses, para. 112; also see Figs. 2, 3, 8, 9, paras. 22, 23, 27, 28, 48, 52, 94-96, 111-114, 116, 117].

8 and 18. Schwarz teaches the transceiver of claim 1, further configured to: output the at least two return pulses as a consolidated return signal for the object pixel [two calibration pulses may be combined into single fiber cable, Fig. 11, paras. 23, 99, 104, 108, 113].

9. Schwarz teaches the transceiver of claim 1, wherein the photodetector comprises a silicon photomultiplier, an avalanche photodiode, a single-photon avalanche diode [Fig. 2, 12, paras. 48, 49, 101], a photomultiplier tube, or a PIN diode.

11. Schwarz teaches the transceiver of claim 1, wherein the amount of energy of the first pulse is approximately half of an amount of energy of each of the other pulses [“approximately half” can reasonably broadly be taken to include a “much smaller” pulse, paras. 50, 61].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz as cited above in view of Keilaf et al., US 2019/0271767.
10 and 19. Schwarz is silent on four or more pulses. Keilaf teaches a LIDAR system wherein the at least two pulses for the object pixel include at least four pulses for the object pixel [e.g 5, 12 pulses, para. 132]; also see paras. 133, 139, 143, 288, 297].  Before the effective filing date of the claimed in vention, it would have been obvious to combine the references, using a larger number of light pulses to increase illumination of desired areas and to have as much calibration data as possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424